Appleton, J. —
The ease presented for consideration is not without its embarrassments, arising from the conflicting rights and interests of the laborer and the owner of the lumber upon which his labor has been performed. The object of the Legislature, as is abundantly indicated in the title of the Act under which the plaintiff claims, stat. 1848, c. 72, was to give to “ laborers on lumber a lien thereon.” The Act, in its terms, gives this lien on “all logs and lumber,” and provides that any person having such lien “ may secure the same by attachment.”
Hodgkins, the defendant in interest, owning about seventy-one thousand feet of lumber, employed one Pomroy to drive them to market, at a stipulated price per thousand. Pomroy having contracted with others to drive their logs, to the amount *539of six million feet, mingled the logs of Hodgkins therewith and employed the plaintiff and others to drive the whole quantity thus contracted to be driven. The labor of the plaintiff was on the whole mass and but a trifling fraction upon the property of Hodgkins.
While it is desirable that the laborer should receive all due-protection, it must not be forgotten that others have rights, which the same law should protect. The statute gives a lien on “ all logs and lumber.” Hodgkins had nothing to do with the six millions driven by Pomroy, was no party to, nor conusant of, any contract by which they were to be driven, and the question is, whether others, by contracting with the same individual, can impose on his logs a lien for driving their own, with which he had no connexion, in which he had no interest, and of which he had- no knowledge. If his logs are to be burthened with any other lien than that arising from the work and labor done thereon, then the burthen thus imposed, may be indefinite in extent.
A lien is a qualified ownership, enforced by detention of the property till the claim resting upon it shall be paid and satisfied. It usually arises from the act of the owner. In the present case it is matter of statutory enactment, and the only question is, what construction shall be given to that enactment. All the logs and lumber driven are subject to a lien. But if the' owners of different quantities severally contract with sufficient laborers to drive their own legs, the lien of such laborers is solely upon the logs they were employed to drive, notwithstanding the logs of all the several owners were intermixed in driving, and were driven collectively by all the laborers employed by all the owners. Doe v. Munson, 33 Maine, 430. If the different owners, by different contracts, employ the same person to drive their logs, is each lot jointly and severally liable for its own expenses, as well as for those of other lots driven at the same time ? If each lot is so liable, then a lien on the logs of A may be enforced against those of B, and the property of one man be taken to pay the debts of another, between whom there is no privity of estate or of *540contract. A similar question arose under R. S., c. 67, in reference to which Mr. Justice Shepley, in Marsh v. Flint, 27 Maine, 478, remarks as follows: — “ The question therefore arises, whether logs owned by one person may be seized, libel-led and sold to pay, not only the expense incurred in driving them, but also the expenses incurred in driving the logs owned by another person., A construction of the statute that would premit this, must rest upon the conclusion that the Legislature intended to allow the property of one person to be taken to pay the debt of another. If this were the design, it would exhibit an attempt to violate private rights not permitted by the constitution.” If the lien is on the portion of each owner, jointly and in severalty, then there is no mode by which the owner may relieve his own property, except by discharging all the liens resting upon whatever logs may have happened to have been driven at the same time.
In Spofford v. True, 33 Maine, 283, logs cut under different contracts, with and for the same person, were by consent or permission mingled together, and it was held that this should not affect the rights of the laborers so as to deprive theta of their lien, but that it attached to all the logs thus mingled together. But nothing in this case shows that Hodgkins knew of, or consented, that his logs were to be run with those of others; still less, that he was so associated in interest with others, that they were or should be held as security for the logs of other owners which might be driven with them.
The statute is in most general terms, and seems to make no provisions for the various contingencies which may arise under its provisions. As the debt is that of Pomroy alone, and the lien is on all the logs driven, the liability of the officer must be only for the lien which the plaintiff has on the logs attached. Any other result would impose on the defendant in interest the obligation of paying the whole expenses, however large, of driving any lot of logs, hower great, with which his own may have been commingled without his knowledge or consent.
Shepley, C. J., and Tenney, Rice and Hathaway, J. J., concurred.